DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 01/06/2021 to application filed on 07/10/2019.  
Claims 1-30 are pending in the case. Claims 1, 15 and 30 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 30 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: a means for designating at least a portion of the content data as micro content via a graphical user interface (GUI); a means for receiving, via the GUI, user input providing a phrase to associate with the micro content; a means for generating a phrase map configured to associate the phrase with the designated micro content and storing the phrase map as phrase map data in the storing means, the phrase map data comprising at least the phrase and a reference indicative of the micro content in a computer format, referenceable to display the micro content associated with the phrase; and a means for generating a phrase map folder from the phrase map data, the phrase map folder comprising at least the phrase and at least a portion of the designated micro content” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.  Specification, paragraphs [0006], [0033] and [0034] describe display unit, processor, and manipulator indicating such means.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-14, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Albornoz et al. US 2008/0222512, in view of Amitay et al., US 20040216032, Beaver et al., US 2014/0115436, Vanderport et al., US 2015/0278169.
Regarding independent claim 1, Albornoz teaches system for processing a document, the system comprising: 
at least one memory storing the document as a data file comprising content data, and storing instructions for processing the document (Albornoz, figures 1-2, item 117; [0038]-[0039], [0047]-[0049], [0055]; displaying a document for annotation; user annotates the document and requests to save the annotated document); and 
at least one processor coupled to the at least one memory and configured to execute the instructions to (Albornoz, claim 7) 
	generate a graphical user interface (Albornoz, [0051]; GUI for user creates annotations),
designate at least a portion of the content data as micro content in response to user input via the GUI (Albornoz, fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; creating an annotation comprising prompting to a user to identify what content data in a document is being annotated as well as annotation content, wherein the content data in a document is being annotated can be a section, paragraph or word), and
receive, via the GUI, user input providing a phrase (Albornoz, fig.4A, 4B; [0051], [0054]-[0059]; prompting to a user to entering annotation content), and 
generate a phrase map configured to associate the phrase with the designated micro content and store the phrase map as phrase map data in the at least one memory, the phrase map data comprising at least the phrase and a reference indicative of the associated micro content, the phrase being associated with the reference, and the phrase map data being in a computer format (Albornoz, fig.4A, 4B; [0007], [0035], [0049], [0051], [0054]-[0059], [0063]; storing annotation content, location of annotated text, a point within the document that identifies annotated content and link/hyperlink, version ID, family ID, another metadata in order to link/reference the annotated content and the annotation content).
Howegver, Albornoz does not teach a phrase to locate the micro content; reference able to display the micro content associated with the phrase; and compile the phrase map data in part by traversing the data file to generate a phrase map folder comprising at least the phrase and at least a portion of the designated micro content.
Amitay teaches receive, via the GUI, user input providing a phrase to locate the micro content; phrase map data comprising at least the phrase and a reference indicative of the associated micro content, reference able to display the micro content associated with the phrase; (Amitay, [0017], [0040], [0070], [0071]; user indicates a specific location in the document to enter text to a text box for creating annotation; searching annotation based on the text; annotation includes a link to specific location in the document at which the annotation was created for displaying).
 It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Amitay’s teaching and Albornoz’s teaching to provide a phrase to locate the micro content and include reference able to display the micro content associated with the phrase, since the combination would have facilitated the user to search and view annotations as well as annotated portions corresponding to the annotations at a same time as Amitay disclosed.
Beaver teaches generate a phrase map data structure comprising at least the phrase and at least a portion of the designated micro content (Beaver, [0056]-[0057]; storing, in an annotation data structure, annotated string and annotations/user-specified notes).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Beaver’s teaching into Amitay and Albornoz’s teaching to include generating a phrase map data structure comprising at least the phrase and at least a portion of the designated micro content in a data structure, since the combination would have quickly and accurately migrate annotations as Beaver disclosed in [0059].
Vanderport teaches compile the phrase map data in part by traversing the data file to generate a phrase map folder comprising at least the phrase (Vanderport, [0110], [0119], [0120], [0123], [0147]; navigating the document to selecting a citation from a source document; selecting text from a destination document; creating and storing, in a folder, the selected text/phrase (annotations) and links from citation (annotated text) to show the selected text of the destination document).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Vanderport’s teaching into Beaver, Amitay and Albornoz’s teaching to compile the phrase map data in part by traversing the data file to generate a phrase map folder comprising at least the phrase and at least a portion of the designated micro content, since the combination would have preserved and updated links between the annotated document and annotations when they are stored in an organized data structure of a folder as Vanderport disclosed.
Regarding claim 2, which is dependent on claim 1, Albornoz teaches wherein the at least a portion of the content data designated as the micro content comprises non-textual content (Albornoz, [0007]; annotated content can be text or image).
Regarding claim 3, which is dependent on claim 1, Albornoz teaches wherein the reference indicative of the associated micro content is at least one of a link to the designated micro content and the designated micro content provided in an executable code format (Albornoz, [0051]; hyperlink for associating the annotation content to annotated content).
Regarding claim 4, which is dependent on claim 1, Albornoz teaches wherein the at least one processor is further configured to generate and display a graphical user interface comprising one or more display panes and operating to display the data file in a first display pane and receive user inputs (Albornoz, fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; displaying document for user annotates).
Regarding claim 5, which is dependent on claim 4, wherein the at least one processor is configured to display content of the document in the first display pane based on executing the content data stored in the at least one memory, and the designated micro content being a portion of the displayed content selected according to user input in the first display pane, wherein the at least one processor is further configured to update the data file based on the selected portion of the displayed content (Albornoz, fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; displaying the document for the user annotates, and update the document to include annotation icon the selection content).
Regarding claim 6, which is dependent on claim 5, Albornoz teaches wherein the data file is updated to include a first tag and a second tag having a portion of the content data corresponding to the selected portion of the displayed content there between (fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; displaying the document to include annotations to annotated content for annotation)
Regarding claim 7, which is dependent on claim 5, Albornoz teaches wherein the first display pane comprises a visual document structure indicator pane representative of underlying structure of the displayed content based in part on control data included in the data file, wherein the visual document structure indicator pane is updated to include an element indicative of the designated micro content (Albornoz, fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; displaying the document for the user annotates, and update the document to include annotation icon the selection content).
Regarding claim 10, which is dependent on claim 1, Albornoz teaches wherein the phrase map comprises a plurality of references indicative of a plurality of micro content including the micro content, each reference associated with one or more phrases of a plurality of phrases including the phrase (Albornoz, [0051]; hyperlink for associating the annotation content to annotated content).
Regarding claim 11, which is dependent on claim 1, Beaver teaches the phrase and the at least a portion of the designated micro content associated therewith provided in an executable code format (Beaver, [0056]-[0057]; storing, in an annotation data structure, annotated string and annotations/user-specified notes). The same rationale o claim 1 is incorporated herein.
Vanderport teaches wherein the phrase map folder comprises a unique extension for the phrase (Vanderport, fig.2; [0099]; [0103], [0147]; folder comprises identifier for supplemental text/annotation, wherein the identifier is a file name). The same rationale is incorporated herein.
Regarding claim 12, which is dependent on claim 1, Vanderport teaches wherein compiling the phrase map data in part by traversing the data file generates a published output file corresponding to the phrase map folder (Vanderport, fig.16, [0131]-[0137]; navigating the document to selecting a citation from a source document; selecting text from destination; creating a document with the citation linked to show the selected text).  
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Vanderport’s teaching into Beaver, Amitay and Albornoz’s teaching to compiling the phrase map data in part by traversing the data file generates a published output file corresponding to the phrase map folder, since the combination would have facilitating the user to create enhanced documents linking to supplemental content items.
Regarding claim 13, which is dependent on claim 12, Albornoz teaches wherein the phrase map comprises a plurality of references indicative of a plurality of micro content including the micro content, each reference associated with one or more phrases of a plurality of phrases including the phrase (Albornoz, fig.4A, 4B; [0007], [0035], [0049], [0051], [0054]-[0059], [0063]; storing annotation content, location of annotated text, a point within the document, version ID, family ID another metadata in order to link the annotated content and the annotation content).
Beaver and Vanderport teach phrase map folder comprises a plurality of phrases and at least a portion of each of the designated micro content associated with the phrase (Beaver, [0056]-[0057]; storing, in an annotation data structure, annotated string and annotations/user-specified notes; Vanderport, fig.2; data structure is a folder storing annotations/phrases). The same rationale of claim 1 is incorporated herein.
Regarding claim 14, which is dependent on claim 1, Albornoz wherein the phrase map data is included in a phrase map data file or in the data file of the document (Albornoz, fig.4A, 4B; [0049], [0051]).
Regarding claim 31, which is dependent on claim 1, Beaver and Vanderport teach wherein the phrase map folder comprises the entirety of the designated micro content (Beaver, [0056]-[0057]; storing, in an annotation data structure, annotated string and annotations/user-specified notes; Vanderport, fig.2; data structure is a folder storing annotations/phrases).
Claims 15-21, 24, 26-30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Albornoz et al. US 2008/0222512, in view of Beaver et al., US 20140115436, Vanderport et al., US 2015/0278169.
	Regarding independent claim 15, Albornoz teaches a method for processing a document, the method comprising: 
	 storing the document as a data file comprising content data (Albornoz, figures 1-2, item 117; [0038]-[0039], [0047]-[0049], [0055]; displaying a document for annotation; user annotates the document and requests to save the annotated document);
generating a graphical user interface (GUI) (Albornoz, [0051]; GUI for user creates annotations);
designating at least a portion of the content data as micro content in response to user input via a graphical user interface (GUI) (Albornoz, fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; creating an annotation comprising prompting to a user to identify what content data in a document is being annotated as well as annotation content, wherein the content data in a document is being annotated can be a section, paragraph or word);
	receiving, user input providing a phrase, via the GUI, to associate with the micro content (Albornoz, fig.4A, 4B; [0051], [0054]-[0059]; prompting to a user to entering annotation content); and
	generating a phrase map which associates the phrase with the designated micro content and storing the phrase map as phrase map data in at least one memory, the phrase map data comprising at least the phrase and a reference indicative of the micro content associated with the phrase in a computer format (Albornoz, fig.4A, 4B; [0007], [0035], [0049], [0051], [0054]-[0059], [0063]; storing annotation content, location of annotated text, a point within the document that identifies annotated content and link/hyperlink, version ID, family ID, another metadata in order to link/reference the annotated content and the annotation content).
	However, Albornoz does not teach generating a phrase map folder from the phrase map data, the phrase map folder comprising of least the phrase and at least a portion of the designated micro content.
Beaver generate a phrase map data structure comprising at least the phrase and at least a portion of the designated micro content (Beaver, [0056]-[0057]; storing, in an annotation data structure, annotated string and annotations/user-specified notes).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Beaver’s teaching and Albornoz’s teaching to include generating a phrase map data structure comprising at least the phrase and at least a portion of the designated micro content in a data structure, since the combination would have quickly and accurately migrate annotations as Beaver disclosed in [0059].
Vanderport teaches generate a phrase map folder comprising at least the phrase (Vanderport, [0110], [0119], [0120], [0123], [0147]; creating and storing, in a folder, the selected text/phrase (annotations) and links from citation (annotated text) to show the selected text of the destination document).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Vanderport’s teaching into Beaver and Albornoz’s teaching to generate a phrase map folder comprising at least the phrase and at least a portion of the designated micro content, since the combination would have preserved and updated links between the annotated document and annotations when they are stored in an organized data structure of a folder as Vanderport disclosed.
Regarding claim 16, which is dependent on claim 15, Albornoz teaches wherein the at least a portion of the content data designated as the micro content comprises non-textual content (Albornoz, [0007]; annotated content can be text or image).
Regarding claim 17, which is dependent on claim 15, Albornoz teaches wherein the reference indicative of the associated micro content is at least one of a link to the designated micro content and the designated micro content provided in an executable code format (Albornoz, [0051]; hyperlink for associating the annotation content to annotated content).
Regarding claim 18, which is dependent on claim 15, Albornoz teaches wherein the at least one processor is further configured to generate and display a graphical user interface comprising one or more display panes and operating to display the data file in a first display pane and receive user inputs (Albornoz, fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; displaying document for user annotates).
Regarding claim 19, which is dependent on claim 18, wherein the at least one processor is configured to display content of the document in the first display pane based on executing the content data stored in the at least one memory, and the designated micro content being a portion of the displayed content selected according to user input in the first display pane, wherein the at least one processor is further configured to update the data file based on the selected portion of the displayed content (Albornoz, fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; displaying the document for the user annotates, and update the document to include annotation icon the selection content).
Regarding claim 20, which is dependent on claim 19, Albornoz teaches wherein the data file is updated to include a first tag and a second tag having a portion of the content data corresponding to the selected portion of the displayed content there between (fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; displaying the document to include annotations to annotated content for annotation)
Regarding claim 21, which is dependent on claim 19, Albornoz teaches wherein the first display pane comprises a visual document structure indicator pane representative of underlying structure of the displayed content based in part on control data included in the data file, wherein the visual document structure indicator pane is updated to include an element indicative of the designated micro content (Albornoz, fig.4A, 4B; [0007], [0035], [0051], [0054]-[0059], [0063]; displaying the document for the user annotates, and update the document to include annotation icon the selection content).
Regarding claim 24, which is dependent on claim 15, Albornoz teaches wherein the phrase map comprises a plurality of references indicative of a plurality of micro content including the micro content, each reference associated with one or more phrases of a plurality of phrases including the phrase (Albornoz, [0051]; hyperlink for associating the annotation content to annotated content).
Regarding claim 26, which is dependent on claim 15, Beaver teaches the phrase and the at least a portion of the designated micro content associated therewith provided in an executable code format (Beaver, [0056]-[0057]; storing, in an annotation data structure, annotated string and annotations/user-specified notes). The same rationale o claim 1 is incorporated herein.
Vanderport teaches wherein the phrase map folder comprises a unique extension for the phrase (Vanderport, fig.2; [0099]; [0103], [0147]; folder comprises identifier for supplemental text/annotation, wherein the identifier is a file name). The same rationale of claim 15 is incorporated herein.
Regarding claim 27, which is dependent on claim 15, Vanderport teaches wherein compiling the phrase map data in part by traversing the data file generates a published output file corresponding to the phrase map folder (Vanderport, fig.16, [0131]-[0137]; navigating the document to selecting a citation from a source document; selecting text from destination; creating a document with the citation linked to show the selected text).  
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Vanderport’s teaching into Beaver, Amitay and Albornoz’s teaching to compiling the phrase map data in part by traversing the data file generates a published output file corresponding to the phrase map folder, since the combination would have facilitating the user to create enhanced documents linking to supplemental content items.
Regarding claim 28, which is dependent on claim 15, Albornoz teaches wherein the phrase map comprises a plurality of references indicative of a plurality of micro content including the micro content, each reference associated with one or more phrases of a plurality of phrases including the phrase (Albornoz, fig.4A, 4B; [0007], [0035], [0049], [0051], [0054]-[0059], [0063]; storing annotation content, location of annotated text, a point within the document, version ID, family ID another metadata in order to link the annotated content and the annotation content).
Beaver and Vanderport teach phrase map folder comprises a plurality of phrases and at least a portion of each of the designated micro content associated with the phrase (Beaver, [0056]-[0057]; storing, in an annotation data structure, annotated string and annotations/user-specified notes; Vanderport, fig.2; data structure is a folder storing annotations/phrases). The same rationale of claim 15 is incorporated herein.
Regarding claim 29, which is dependent on claim 15, Albornoz wherein the phrase map data is included in a phrase map data file or in the data file of the document (Albornoz, fig.4A, 4B; [0049], [0051]).
Claim 30 is for an apparatus comprising means performed by the system of claim 15 and is rejected under the same rationale.	
Regarding claim 32, which is dependent on claim 13, teaches a body comprising the respective phrase and the at least a portion of the designated micro content associated with the respective phrase (Beaver, [0056]-[0057]; storing, in an annotation data structure, annotated string and annotations/user-specified notes).  The same rationale of claim 1 is incorporated herein.
Vanderport teaches wherein the phrase map folder comprises a plurality of phrase files each corresponding to a respective phrase of the plurality of phrases, each phrase file comprising: a filename based on the respective phrase (Vanderport, fig.2; [0099]; [0103], [0147]; folder comprises identifiers for each of selected text/annotations, wherein each of identifiers is a file name). The same rationale is incorporated herein.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Albornoz, Amitay, Beaver and Vanderport as applied to claim 5 above, and further in view of Bargeron et al., US 20040205542, and Edala et al., US 2012/0060082.
Regarding claim 8, which is dependent on claim 5, Bargeron teaches wherein the at least one processor is configured to execute the instructions to: display content of the designated micro content in a What You See Is What You Get editor pane for processing content of the micro content in a center area of a second display pane; and  display underlying structure of the micro content in a visual document structure indicator pane for processing the underlying structure of the micro content in a second area of the second display pane (Bargeron, figures 8-12; [0016], [0075], [0076]; display highlighting/selecting text for annotation; displaying keywords that were chosen for annotation).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bargeron’s teaching and Albornoz’s teaching to display content of the designated micro content in a What You See Is What You Get editor pane and isplay underlying structure of the micro content in a visual document structure indicator pane, since the combination would have facilitated the user to author/annotate/anchor annotations in the document.
Edala teaches display the phrase in a format for processing the phrase map in a third display pane coupled to the second display pane (Albornoz, figures 5A-5B).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Edala’s teaching and Albornoz’s teaching to display the phrase in a format for processing the phrase map in a third display pane coupled to the second display pane, since the combination would have facilitated the user to view the annotations and recognize which annotations belong to which annotated text.
Regarding claim 9, which is dependent on claim 8, Albornoz teaches wherein the at least one processor is configured to execute the instructions to update the reference indicative of the associated micro content in the phrase map data with executable code format based on the processed content or processed underlying structure of the micro content (Albornoz, [0051]; hyperlink for associating the annotation content to annotated content).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Albornoz, Beaver and Vanderport as applied to claims 21-22 above, and further in view of Bargeron et al., US 20040205542, and Edala et al., US 2012/0060082.
Regarding claim 8, which is dependent on claim 5, Bargeron teaches wherein the at least one processor is configured to execute the instructions to: display content of the designated micro content in a What You See Is What You Get editor pane for processing content of the micro content in a center area of a second display pane; and  display underlying structure of the micro content in a visual document structure indicator pane for processing the underlying structure of the micro content in a second area of the second display pane (Bargeron, figures 8-12; [0016], [0075], [0076]; display highlighting/selecting text for annotation; displaying keywords that were chosen for annotation).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Bargeron’s teaching and Albornoz’s teaching to display content of the designated micro content in a What You See Is What You Get editor pane and display underlying structure of the micro content in a visual document structure indicator pane, since the combination would have facilitated the user to author/annotate/anchor annotations in the document.
Edala teaches display the phrase in a format for processing the phrase map in a third display pane coupled to the second display pane (Albornoz, figures 5A-5B).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Edala’s teaching and Albornoz’s teaching to display the phrase in a format for processing the phrase map in a third display pane coupled to the second display pane, since the combination would have facilitated the user to view the annotations and recognize which annotations belong to which annotated text.
Regarding claim 9, which is dependent on claim 8, Albornoz teaches wherein the at least one processor is configured to execute the instructions to update the reference indicative of the associated micro content in the phrase map data with executable code format based on the processed content or processed underlying structure of the micro content (Albornoz, [0051]; hyperlink for associating the annotation content to annotated content).

Response to Arguments
Applicant’s arguments with respect to claims 1-24, 26-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Dahn et al., US 2010/0241947 teaches compile the phrase map data in part by traversing the data file to generate a phrase map folder comprising at least the phrase and at least a portion of the designated micro content (Dahn, [0045], [0155]; creating a folder comprising annotation and annotated document).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177